Citation Nr: 0535076	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-15 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in August 2004.

In December 2004, the Board remanded the veteran's claim for 
further development.

Pursuant to a November 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).

The Board finds that the records raises the issue of service 
connection for chronic renal insufficiency, per a May 2005 VA 
examination report.  As such, this matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.    

2.  Gout was not present in service, is not etiologically 
related to service, and was not caused or chronically 
worsened by a service-connected disability.


CONCLUSION OF LAW

Gout is not due to disease or injury that was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has been 
informed of the evidence needed to show his entitlement to 
the claim on appeal via the February 2005 RO letter, the 
September 2001 rating decision, the June 2003 statement of 
the case (SOC), and the August 2005 supplemental statement of 
the case (SSOC).  In addition, the February 2005 RO letter, 
and the August 2005 SSOC, provided the claimant with specific 
information relevant to the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the claim on appeal or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claim.  By the RO letter issued in February 2005, the 
September 2001 rating decision, the June 2003 SOC and the 
August 2005 SSOC, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the appellant's claim discussed herein would not be 
prejudicial error to the appellant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in September 2001), 
and the appellate process was initiated (via the September 
2001 notice of disagreement) following the VCAA enactment.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication (in the February 2005 RO letter), the 
appellant has not been prejudiced thereby.  The content of 
the notices provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of the claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of the claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

II.  Factual Background

The veteran's service records do not show treatment for, or a 
diagnosis of, gout.  And, the June 1946 separation 
examination does not note a physical defect of gout.  

The post-service medical evidence consists of private medical 
records, VA outpatient treatment, hospital and examination 
reports.  

A May 1947 private medical report from Dr. Matta indicates 
that the veteran reported a history of kidney stones.  The 
veteran was examined.  The acidity level of the veteran's 
urine was noted, but the uric acid level was not indicated.  
The diagnosis was normal urinary tract.  Similarly, in a 
November 1956 hospital report from the Altoona Hospital, and 
an April 1957 VA examination report, the acidity level of the 
veteran's urine was noted, but the uric acid level was not 
stated.    

A June 1971 VA hospital report indicates that the veteran had 
a history of bilateral renal lithiasis and developed a left 
ureteral colic.  The veteran underwent a procedure to extract 
a kidney stone from his kidney.  It was noted that the 
veteran made an uneventful recovery from surgery.  He was 
previously on Zyloprim for gout, and was to resume taking the 
medication on hospital discharge.  
The September 1971 VA genitourinary examination indicates 
that the veteran reported having his first attack of kidney 
stone colic while overseas in the Navy in winter 1945.  He 
stated that he was not hospitalized, but was given medicine 
from a dispensary.  He reported subsequent attacks in 1946, 
after discharge from the service.  The report notes that the 
veteran gave a history of developing gout approximately one 
year ago.  He reported subsequent kidney stone attacks in 
1971.  Testing showed a normal IVP.  The acidity level of the 
veteran's urine was noted, and the uric acid level was 5.6.  
The diagnosis was history of renal calculi, none found on 
exam, with normal IVP.

Associated with the veteran's file are Bay Pines VAMC 
Clinical Laboratory Reports.  A September 1997 report shows a 
uric acid level of 5.5, within the normal range of 3.5 to 
8.5.  A December 1998 report shows a uric acid level of 5.0, 
within the normal range of 3.5 to 8.5.  

A May 1999 VA progress note indicates an impression of gout.  
No examination or clinical findings were noted.

VA records from 2000 through 2005 indicate that the veteran 
was prescribed Allopurinol for "gout prevention."

In a May 2000 statement, the veteran indicated that he wished 
to reopen his service-connected disability claim for several 
conditions, to include a "gout condition as a result of uric 
acid forming crystals in the joints and stones in the 
kidneys."

The August 2000 VA examination indicates that the veteran's 
Bay Pines VAMC outpatient medical records were reviewed.  The 
veteran reported a history of treatment for recurrent kidney 
stones, and that he passed between 15 and 20 stones.  The 
veteran stated that several of those stones were analyzed and 
they all turned out to be uric acid.  He reported that he 
started on Allopurinol in 1972 following surgery at Morton 
Plant Hospital to remove a stone in his left kidney.  The 
veteran stated that he did not have any recurrence of kidney 
stones until December 1999.  His current medications included 
Allopurinol.  The examiner noted that since taking 
Allopurinol, the veteran had only one episode suggestive of a 
possible kidney stone, which occurred in December 1999.  In 
addition, the examination report shows the clinical 
laboratory report from November 1999 showed normal BUN and 
creatine, and a normal uric acid level of 4.2.  The diagnosis 
was nephrolithiasis secondary to gout.

November 2000 and February 2001 VA nutritional assessment 
notes show a problem list for the veteran that includes 
"gout NOS (not otherwise specified)."  No clinical findings 
were noted.

A December 2001 VA primary care note indicates that gout was 
asymptomatic on Allopurinol.  The impression was gout 
asymptomatic.  

A June 2002 VA medical note indicates that the veteran 
reported a past medical history of gout from 1944 to 1945.  
An additional June 2002 VA primary care note indicates that 
the veteran's gout was stable.  

At the August 2004 hearing, the veteran testified in relevant 
part that he was under a doctor's care for gout.  He stated 
that he was only taking medication for gout.  He stated that 
he was not diagnosed with gout while he was in the service.  
He stated that his gout was frequent from 1945 until 1971.  
He stated that he controlled his gout with medication.  He 
indicated that since being on medication for gout, he had 
only had one flare-up, which lasted about four hours.  He 
noted that the medication for gout did not have any side 
effects.  He stated that gout was recognized by a VA doctor 
in 1947 and "mentioned forcefully in 1971" when he was 
examined by a VA doctor.  He reported that the August 2000 VA 
examiner informed him that he "probably had gout before I 
was even inducted into the service."  

In April 2005, the veteran submitted private treatment 
records dating from December 1984 to November 1991 from the 
Diagnostic Clinic.  Records beginning in February 1986 
indicate that the veteran had a history of gout and 
medication, to include Allopurinol, kept it well controlled.  
An October 1988 record indicates that the veteran had a long 
history of gouty arthritis and recurrent renal stones, but 
had been taking medication since 1972, and had no attacks 
since that time.  An October 1989 record indicates no recent 
history of gout or any gouty arthritis or renal stones.  

In April 2005 VA treatment records were submitted dating from 
January 1992 to February 1992.  The records indicate that the 
veteran reported a history of kidney problems, and that he 
was continued on Allopurinol.  

The May 2005 VA examination indicates that the veteran's 
claims file was reviewed.  The examiner noted that the 
veteran apparently had symptoms of renal colic or kidney 
stone when he was in the service in 1945.  The veteran 
reported that about 28 days after separating from service, he 
had another kidney colic and he passed stones.  The veteran 
stated that he was started on Allopurinol in 1964 because his 
uric acid was elevated.  The examiner noted that the veteran 
believed that he had gout and elevated uric acid since 
service.  The examiner further noted that the veteran 
presented, as evidence for his having gout in the service, a 
copy of a urine test that he thought proved he had uric acid.  
After looking at the original copy in the claims file, in his 
opinon the document referred to urine acidity.  There was no 
blood test showing elevated uric acid or a diagnosis of gout.  
In addition, the examiner noted that the veteran pointed out 
the August 2000 VA examination results in which an assessment 
of nephrolithiasis secondary to gout was made, and stated 
again that in the claims file there was no reference to gout 
or elevated uric acid.  The examiner stated that as such, 
there was no available supporting evidence in the records 
that the veteran had gout in the service.  It was noted that 
a uric acid test done November 1999 showed a level of 4.2, 
which was normal.  The veteran's kidney functions, BUN and 
creatinine, were on the high normal range, and the urinalysis 
was "okay." Lastly, the examiner stated that he did not 
find documentation for gout or elevated uric acid in the 
service records, and therefore it would be speculative to 
relate it to the service.

III.  Law and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999). 

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  See 38 U.S.C.A. § 5107 (2002); 38 
C.F.R. § 3.102 (2005).  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The veteran contends that he had gout when he was in the 
service.

A review of the veteran's service medical records is negative 
for any complaints or treatment for gout.  Gout was not 
diagnosed during service.  

The first post-service evidence of gout is found in a June 
1971 private hospital report, which noted that the veteran 
was on gout medication prior to hospital admission.  In a 
September 1971 VA examination, the veteran gave a history of 
developing gout approximately one year prior to the exam.  
This evidence comes approximately 25 years after his 
separation from service.  

There is current evidence that the veteran is prescribed 
Allopurinol for gout prevention, and the evidence of record 
shows that the veteran has been prescribed medication for 
gout control since approximately 1971.  

The August 2000 VA examination report indicates a diagnosis 
of nephrolithiasis secondary to gout.  Lab tests showed that 
the veteran had a normal uric acid level of 4.2.  The 
examiner did not state that the veteran was suffering from 
gout that was incurred in service.

The May 2005 VA examination report indicates that the 
examiner reviewed the veteran's claims file.  The examiner 
stated that the veteran's claims file did not contain records 
of any blood test that showed elevated uric acid or a 
diagnosis of gout.  The examiner stated that the records did 
note urine acidity, but not uric acid levels.  The examiner 
stated that he did not find documentation for gout or 
elevated uric acid in the service records, and therefore it 
would be speculative to relate gout to the service.

Therefore, while the medical evidence shows that the veteran 
has been prescribed medication for gout since approximately 
1971, the Board finds that there is no evidence in the record 
that shows that the veteran had gout while in service, or 
that his gout was caused by his service.  

To the extent that the veteran offers his own statements to 
demonstrate a causal relationship between his gout and his 
military service, the Board notes that, as a lay person, he 
is not capable of opining on matters requiring medical 
knowledge, such as medical causation.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layperson is generally not 
capable of opining on matters requiring medical knowledge).  
Therefore, his opinion is also not a sufficient basis for an 
award of service connection.


The Board concludes that the preponderance of the evidence is 
against a finding that gout was incurred in service as there 
is no medical opinion relating the gout to any incident or 
aspect of the veteran's active military service, and thus the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

Accordingly, the claim for service connection for gout must 
be denied.  


ORDER

Entitlement to service connection for gout is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


